           Case 2:20-cv-00045-SAB                     ECF No. 24      filed 04/27/20      PageID.1256 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                        FILED IN THE
                                         UNITED STATES DISTRICT COURT                                               U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                    for the_
                                                       Eastern District of Washington                          Apr 27, 2020
              Mid-Century Insurance Company                                                                        SEAN F. MCAVOY, CLERK


                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:20-cv-00045-SAB
                                                                      )
                         Vernice Zanco                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion to Stay Proceedings is DENIED. Defendant’s Rule 12(b)(6) Motion to Dismiss is DENIED.
’
              Plaintiff’s Motion for Summary Judgment is GRANTED.

              The Mid-Century Insurance Company “Apartment Owners Liability Insurance Policy” No. 60487-27070 issued to
              Vernice Zanco University South & East LLC does not provide for either the defense of, or indemnity coverage for, the
              personal injury claims and alleged damages plead in any of the subject lawsuits involving claims by Kimberly Quartararo
              against Vernice Zanco occurring at Vernice Zanco’s personal home at 615 S. Shoreline Drive, Spokane County,
              Washington on June 27, 2015; and Mid-Century Insurance Company has no further duty to defend defendant Vernice
              Zanco in any of the subject lawsuits involving claims by Kimberly Quartararo against Vernice Zanco occurring at
              Vernice Zanco’s personal home on June 27, 2015 and may withdraw from her defense.


This action was:
✔
’ decided by Judge                               Stanley A. Bastian                            on a Motion for Summary Judgment.




Date: April 27, 2020                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
